Citation Nr: 1806624	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  04-06 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a low back disability, with lower extremity neuropathy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).
The Veteran served as a member of the United States Navy, with active duty service from January 1980 through January 1982. 

This appeal comes to the Board of Veterans' Appeals ("Board") from an August 2002 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Oakland, California (hereinafter Agency of Original Jurisdiction ("AOJ")).

The Veteran's appeal has previously been before the Board.  Most recently, in November 2015, the Board denied the Veteran's claim for entitlement to service connection for a low back disability and for a cervical spine disability.  Thereafter, the Veteran appealed this denial to the Court of Appeals for Veterans Claims ("CAVC/Court").  In a February 2017 Memorandum Decision, the Court found the Board erred in denying the Veteran's claim for entitlement to service connection for a low back disability.  Specifically, the Court found the Board improperly relied upon an August 2012 VA examination and medical opinion, which appeared to be based on an incomplete review of the medical evidence.  However, the February 2017 Memorandum Decision, found no error in the Board's November 2015 denial of entitlement to service connection for a cervical spine disability.  As such, the Board's November 2015 denial is final and no longer on appeal.  See 38 U.S.C. § 7104.  

Following the February 2017 Memorandum Decision, the Veteran's claim was returned to the Board.  At this point, the Board requested a specialist medical opinion from the Veterans Health Administration ("VHA") to address the errors identified by the Court's February 2017 Memorandum Decision.  See 38 C.F.R. § 20.901(a).  In August 2017, the Board secured and associated with the claims folder, the responsive specialist medical opinion.  

As required by VA law and regulation, in November 2017, the Board provided the Veteran and his representative copies of this report and afforded him 60 days to respond with additional evidence or argument.  See 38 C.F.R. § 20.903.  On January 3, 2018, the Veteran submitted additional medical evidence in support of his claim for entitlement to service connection for a low back disability.  Included with this additional evidence, was a signed statement from the veteran waiving initial review by the AOJ.  See 38 C.F.R. 20.1304(c).  Accordingly the Board finds appellate consideration may proceed without any prejudice to the Veteran.

This appeal was processed using Virtual VA and the Veterans Benefits Management System ("VBMS").  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's current low back disability is not causally related to his active service or any incident therein. 


CONCLUSION OF LAW

The criteria for service connection for a low back disability, with lower extremity neuropathy, has not been met.  38 U.S.C. §§ 1131, 1133, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).

The VCAA required notice provisions were accomplished by numerous letters, including those dated in February 2002, December 2009, August 2012, and November 2017, which informed the Veteran of the information and evidence not of record that is necessary to substantiate his claim, the information and evidence that the VA will seek to provide, and the information and evidence the Veteran is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The letters also informed the Veteran how disability ratings and effective dates are established.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  This includes medical records associated with the Veteran's application and receipt for disability from the Social Security Administration ("SSA").  See 38 U.S.C. § 5103A(c)(3); 38 C.F.R. § 3.159(c).  

The Veteran has previously been provided with numerous VA examinations and medical opinion which address the etiology of his low back disability.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In response to the Court's February 2017 Memorandum Decision, the Board obtained an expert medical opinion from the VHA.  The August 2017 responsive medical opinion has been reviewed and includes a summary of the Veteran's pertinent medical history, and the examiner explains his findings with a clear rational and with sufficient detail thus allowing for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the August 2017 medical opinion is adequate for rating purposes and an additional examination is not necessary regarding the claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.   

Based upon the above, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.  Moreover, the neither the Veteran nor his representative have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

General Laws and Regulations Governing Entitlement to Service Connection:

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381, F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury.  To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Alternatively, VA regulations allow for a current disability to be service connected if the evidence of record reveals the Veteran has a current diagnosis that was chronic in service, or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  However, in Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3.  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

That being the relevant, generalized, law applicable to the Veteran's claim, the Board finds the preponderance of the evidence is against the claim for entitlement to service connection for a low back disability.  

First, the Board finds that the Veteran has satisfied the first element of service connection, the existence of a current disability.  Following a review of the Veteran's medical records, the Board notes that the Veteran has a current diagnosis for "chronic low back strain" and arthritis of the lumbar spine.  See e.g.  VA Examinations dated in June 2005 and August 2012.  Therefore, the Veteran has satisfied the first element of service connection, the existence of a current disability.  See 38 U.S.C.  §§ 1110, 1131; See also Boyer, 210 F.3d 1351, at 1353.

Second, the Board finds that the Veteran sustained an in-service injury to his low back.  A review of his service treatment records ("STRs") shows the Veteran was treated for complaints of "acute muscle sprain" of the low back in April 1980.  These STRs report the Veteran slipped "off the head and fell [onto his] rear."   Following this initial examination and report of an injury, the Veteran's STRs show no reports of continued pain or document any follow-up examinations.  Additionally, no abnormalities or injuries to the spine were reported during the Veteran's December 1981 separation physical examination. 

The Veteran has alleged he suffered additional injuries to his low back during his active duty service, for which he did not seek any medical treatment.  For example, the Veteran has alleged he fell while in the shower and hit his head.  See e.g.  May 2005 VA Examination.  During this same examination, the Veteran additionally reported he was treated for complaints of back pain "many more times," but the records of these examinations had been "misplaced."  While the Board has considered these reports of additional in-service treatment, the Board does not find the evidence to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); see also Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that when determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment).  

Rather, the Board finds the Veteran's reports of additional in-service treatment, and/or additional in-service injuries, to be inconsistent with the longitudinal evidence of record.  Addressing these reports of uncorroborated treatment, the May 2005 VA examiner concluded there was no evidence to support that the Veteran experienced any symptoms of a recurring back injury. In support of this conclusion, the examiner stated that the Veteran's STRs appear to be a complete record of his in-service medical treatments, as she noted they included numerous entries for other symptoms.  The examiner further noted that the Veteran's STRs contained a report of an "initial" examination for a reported symptom, and thereafter the records contained a notation indicating whether the Veteran was then referred to a land based branch clinic for further examination.  As an example, the examiner cited to the Veteran's initial reports of treatment for complaints of dizziness, which were then followed by a referral after the Veteran returned complaining of continued symptoms.  In light of this recordkeeping, wherein the STRs documented the initial examination and all related follow-up reports of continued examination, the examiner concluded the Veteran's STRs represented a complete chronology of the Veteran's in-service medical records. 

The Board additionally finds the Veteran's reports of additional in-service injuries and/or treatments for low back pain to be inconsistent with his statements to treating physicians.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  On numerous occasions, the Veteran has described the origins of his current low back disability as occurring in the years following his separation from military service.  For example, during a January 1993 physical examination, the Veteran reported that he had sustained a low back injury in 1982 while working as a mechanic for "F.M.C. Corporation."  In April 1992, a private physician noted that the Veteran had sustained a low back injury in December 1991, while working for American Airlines.  Additionally, VA outpatient treatment records show that in March 2000, the Veteran reported that he sustained lower back injuries at work in 1991 and 1996.  

The cumulative medical evidence of record documents that the Veteran has sustained multiple injuries to his low back following his separation from active duty service.  Furthermore, and as noted briefly above, the Veteran has made numerous statements to his treating physicians that his current low back disability is the result of these numerous intervening accidents.  Based upon the Board's review of the Veteran's longitudinal medical records, there is also no evidence which suggests the Veteran ever sought or received treatment for symptoms of back pain during the period following his separation from active duty service and prior to his first post-service low back injury.  The lack of any medical treatment during these intervening years suggests that the Veteran did not experience any continuous symptoms.  See Buczynski v. Shinseki, 24 Vet. App. 221 (2011)(A lack of notation where it would be expected, to include during treatment or examination, is noteworthy).

The Veteran has at times reported that he experienced continuous symptoms of low back pain since his initial in-service injury.  For example, during a September 2003 physical examination, a private physician noted that the Veteran had a long medical history of low back pain, which began in service and continued throughout his post-military employment history.  Additionally, the Board notes that in February 2004, the Veteran's chiropractor opined that the Veteran's symptoms of low back pain were consistent and related to his in-service 1980 back injury.  While the Board has considered this lay evidence and February 2004 medical opinion, the Board finds that they are entitled to less probative value. 

First, regarding the Veteran's lay reports of continuous symptoms, the Board finds that these intermittent reports statements are at odds with his longitudinal medical history.  As noted above, the Veteran has consistently reported a history of post-service work accidents as the origin of his current symptoms.  These statements were made to his treating physicians for the purpose of receiving care.  As such, they are considered to be credible and entitled to greater probative due to their consistency.  

Second, the Board finds the February 2004 medical opinion to be entitled to little probative value as it is unsupported by any clinical findings and inconsistent with the Veteran's longitudinal medical history.  This medical opinion was not supported by any rationale or citations to the medical record.  Rather, the opinion appears to be based upon the Veteran's lay reports of his symptoms, which the Board has found to be not fully credible.  As such, the Board gives this February 2004 medical opinion little probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (an opinion based upon an inaccurate factual premise has no probative value).

The Board has obtained an expert medical opinion, dated August 2017, which discusses the etiology of the Veteran's low back disability.  Following a review of the Veteran's longitudinal medical history, a VHA neurosurgeon concluded that the Veteran's current low back disability was less likely than not etiologically related to his in-service injury.  In support of this conclusion, the examiner cited to the Veteran's lengthy medical history, wherein the Veteran subjectively reported the origin of his current symptoms were the result of post-service workplace accidents.  The examiner further noted that there was no evidence of any medical treatment for symptoms of low back pain prior to the Veteran's first post-service low back injury. 

As further support for this conclusion, the examiner cited to the Veteran's early medical records which show treatment for low back pain only after he sustained several post-service injuries to his back.  For example, the examiner cites to an April 1992 examination, wherein the Veteran's post-service low back injuries were reported to include a November 1991 car accident and a December 1991workplace injury.  The Board notes that these reported injuries are in addition to those sustained in 1982, 1984, and 1986.  

The Board acknowledges that the August 2017 examiner was not able to find, and therefore did not review, the Veteran's September 1986 computerized tomography ("CT") scan showing findings "suspicious for early lateralizing herniated nucleus pulposus" to the right at the L5-S1 level."  However, the examiner stated that this CT scan would not change his opinion regarding the etiology of the Veteran's low back disability.  Continuing, the examiner explained that the Veteran has a lengthy post-service history of workplace accidents.  Moreover, this September 1986 CT scan was performed after the Veteran's first post-service work place accident.  

The Board also finds that subsequent medical imagining reports did not continue to report the findings identified by the September 1986 CT scan.  As noted above, this September 1986 image reported findings "suspicious" for an early lateralizing herniated nucleus pulposus.  Thereafter, a September 1993 magnetic resonance imaging ("MRI") reported that "all lumbar discs are well hydrated and disc heights are maintained," and no evidence of a significant disc protrusion, herniation or spinal stenosis."  

Therefore, the Board finds the August 2017 examiner's statement, that he was unable to access the September 1986 CT report, does not undermine the overall probative value of the medical opinion.  Notably, the examiner stated the Veteran had a lengthy history of post-service back injuries.  Although the Veteran sustained an in-service injury to his low back, this injury appears to have been acute in nature and resolved prior to the Veteran's separation from active duty service.  There were no reports of any continuous symptoms of low back pain during the Veteran's December 1981 separation examination, and no medical treatment for continuous symptoms following his separation from active duty service. 

Overall, the Board finds that the preponderance of the medical and lay evidence of record is against the Veteran's claim for entitlement to service connection for a low back injury.  As discussed above, the Veteran experienced a single occurrence of a low back injury, which per his STRs was acute in nature and resolved prior to his separation from active duty service.  Following his separation, the Veteran sustained numerous injuries to his low back, and only after these post-service injuries, did the Veteran seek out medical treatment.  Thus, the Board finds that the Veteran did not experience any continuous symptoms of a low back disability which originated during his active duty service.  To the contrary, the evidence documents that the Veteran's current low back symptoms are a result of his numerous post-service low back injuries.  Accordingly, the preponderance of the evidence is against the claim for service connection for a low back disability, with lower extremity neuropathy.  See 38 U.S.C. §5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a low back disability, with lower extremity neuropathy, is denied. 




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


